Order modified as follows: By striking out of the paragraph numbered “ 1 ” the words “ and that such purchases and sales were made;” by striking out all of paragraphs numbered “ 5 ” and “ 6;” and by striking out all the provisions for the production of books, papers and writings, and substituting in lieu thereof the following: “ And that the said defendants produce upon such examination, for the purpose of refreshing their memory, and for the introduction in evidence of such as may be necessary thereof, all books, papers, writings, records and documents in their possession relating to matters as to which they are directed to submit to an examination; and as so modified affirmed, without costs.” The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J.,.Dowling, Merrell, McAvoy and Burr, JJ.